Citation Nr: 1100941	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for asthma.

3. Entitlement to service connection for allergies, to include 
respiratory disease other than asthma.

4. Entitlement to service connection for peripheral neuropathy of 
the hands, right arm, legs, and right foot.  

5.  Entitlement to service connection for joint pain, 
unspecified.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in September 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In August 2010, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  
During the hearing the Veteran withdrew his claim of service 
connection for joint pain and this claim is no longer in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

All issues other than entitlement to service connection for joint 
pain are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

On the record, during the August 2010 hearing before the 
undersigned, the Veteran withdrew his appeal of the issue of 
entitlement to a service connection for unspecified joint pain.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with regard 
to the issue of entitlement to service connection for unspecified 
joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn issue

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the appellant or by his 
authorized representative.  Id.  

During the August 2010 hearing before the undersigned, the 
Veteran withdrew his appeal to the Board concerning the issue of 
entitlement to service connection for unspecified joint pain.  
2010 Board hearing transcript at 2.  

Based on this fact, there remain no allegations of errors of fact 
or law for appellate consideration with regard to the issue of 
entitlement to service connection for unspecified joint pain. 




ORDER

The appeal as to the issue of entitlement to service connection 
for unspecified joint pain is dismissed.


REMAND

The Veteran's DD 214 shows that his military occupational 
specialty was as a power man.  He testified that he had noise 
exposure in service from working with generators, that his 
tinnitus started in service and that his tinnitus was diagnosed 
in the 1990s.  In July 2007, a private certified registered nurse 
practitioner indicated that the Veteran's tinnitus may be due to 
working with electrical units and in an noisy area during 
service.  Under these circumstances a VA examination is warranted 
to determine the nature and etiology of the Veteran's tinnitus.  

A rating decision in June 1968 denied service connection for 
asthma based on the determination that any bronchial asthma that 
the Veteran may have had pre-existed service, was not aggravated 
by service, and was currently diagnosed by history only.  Whereas 
here the claim of service connection has been previously denied, 
a subsequent claim of service connection for the same disability 
may not be considered on the merits unless new and material 
evidence has been presented.  In a new and material evidence 
claim, the Veterans Claims Assistance Act of 2000 (VCAA) requires 
notice to the Veteran of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the VCAA notice is not compliant with Kent and 
adequate notice must be provided to the Veteran.  

As for the claim of service connection for allergies, to include 
respiratory problems other than asthma, the Veteran, in 
statements and testimony, indicated that he got allergy shots in 
service.  He testified that went to a military hospital in 
Okinawa, which he identified as Camp Kui Hospital and was given 
injections and a year's supply of serum.  In a letter dated in 
February 1968, which the Veteran wrote to his mother, he 
indicated that he was receiving allergy shots.  He testified that 
he was exposed to allergens and hazardous fumes in service by 
repairing generators.  

Service treatment records show that in January 1967, the Veteran 
had shortness of breath, sneezing, nasal stuffiness, and watery 
eyes.  He indicated the symptom occurred with exposure to dust.  
The impression was bronchial asthma.  An allergy test in March 
1967, suggests the Veteran was allergic to weeds, feathers, and 
dust.  Upon separation from service, the Report of Medical 
History in January 1968 shows the Veteran was treated for 
allergies.  

Private medical records from 1973 to 2007, show the Veteran was 
treated for variously diagnosed allergies and respiratory 
problems.  A private evaluation in January 1999, provides an 
assessment of chronic perennial allergic rhinitis and notes that 
the Veteran had rhinitis since early childhood.  

As the evidence suggests that the Veteran may have allergies, and 
respiratory disease other than asthma, which are due to service, 
a VA examination is warranted to determine the nature and 
etiology of the Veteran's current allergies and respiratory 
disease other than asthma.  Further, as records from Camp Kui 
hospital are not included with the service treatment records in 
the claims folder, they need to be associated with the file.  In 
August 2007, the Veteran indicated that shortly after service he 
was treated for allergies and respiratory problems at the Army 
Missile Command, Occupational Health Facility and Fox Army 
Hospital at Redstone Arsenal.  He also noted that he was in Korea 
from July 1976 to July 1978 and received medical treatment at the 
121st Army Evacuation Hospital in Seoul, South Korea.  These 
records also need to be added to the claims folder.  

Lastly, the Veteran testified that his peripheral neuropathy is 
due to working with generators in service, including due to a 
shock which resulted in nodules being removed from his arm at 
Camp Kui Hospital.  He indicated that he had tingling since 
service.  Private medical records show that in August 1973, the 
Veteran was treated for numbness in his right great toe, which 
persisted for three days.  

A certified registered nurse practitioner in July 2007 indicated 
that the Veteran's military history working with electrical units 
may have contributed to his neuropathy.  A private 
electromyograph (EMG) in September 2008, show diffuse peripheral 
neuropathy.  A private EMG in July 2010 shows peripheral 
neuropathy, predominantly of axonal type.  The Veteran's private 
doctor in September 2010, concluded that his neuropathy was more 
than likely due to service, where he served in Okinawa, Japan, as 
a generator mechanic, and was exposed to heavy metals, especially 
those from fuels, gasoline, and diesel.  

In light of the duty to assist, a VA examination is warranted to 
determine the nature and etiology of the Veteran's current 
peripheral neuropathy.  Additionally, records from Camp Kui 
hospital need to be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  As for the claim of whether new and 
material evidence has been received to reopen 
the claim of entitlement to service 
connection for asthma, ensure VCAA compliance 
by letter that notifies the Veteran of the 
following: 

a).  As the current application to reopen 
the claim for service connection for 
asthma was received after August 29, 2001, 
the notice should include the regulatory 
definition of new and material evidence 
currently in effect:

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means 
existing evidence that, by itself or 
when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the 
claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

b).  The notice must include the type of 
evidence needed to reopen the claim for 
service connection for asthma, namely, new 
and material evidence, pertaining to the 
reason the claim was previously denied, as 
well as the type of evidence needed to 
substantiate the underlying claim for 
service connection for asthma.

The Veteran's claim was previously 
denied by the RO in June 1968 based on 
findings that any bronchial asthma that 
the Veteran may have had pre-existed 
service, was not aggravated by service, 
and was currently diagnosed by history 
only.  Thus, in this case, in order for 
the Veteran to substantiate the claim to 
reopen with evidence that is material, 
he is required to submit evidence that 
indicates that his asthma either did not 
preexist service or that preexisting 
asthma was permanently aggravated during 
service.  

The type of evidence needed to 
substantiate the underlying claim of 
service connection is evidence of either 
aggravation of a preexisting disability 
or evidence of an injury, disease, or 
event, causing an injury or disease, 
during service; and evidence of a 
current disability. 
   
c.)  The VCAA notice should also notify 
the Veteran of the information and 
evidence that VA will seek to provide, and 
the information and evidence that the 
Veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  The letter 
should advise the Veteran of the evidence 
necessary to establish an effective date 
and disability ratings for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
   
2.  Ask the National Personnel Records Center 
(NPRC) to search for in-patient (clinical) or 
other records from Camp Kui Hospital in 
Okinawa, from 1966 to 1968; and from the 
121st Army Evacuation Hospital in Seoul, 
South Korea from July 1976 to July 1978.  The 
NPRC and other appropriate federal custodians 
of record should search for the Veteran's 
treatment records from 1968 to 1973 at the 
Army Missile Command, Occupational Health 
Facility and Fox Army Hospital at Redstone 
Arsenal.  Associate all obtained records with 
the claims file.  

If any of the records sought do not exist or 
further efforts to obtain the records would 
be futile, associate with the claims file 
documentation of efforts to obtain the 
records, including negative replies, and 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e). 

3.  After the above development is complete, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
allergies, to include respiratory disease 
other than asthma.  The claims folder should 
be made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to address the following:  

(a)  Identify any and all allergies or other 
respiratory disease (other than asthma) that 
the Veteran has had from the time that he 
filed his claim in claim in May 2007 to the 
present.  

(b)  Provide an opinion as to whether any 
allergies or respiratory disease (other than 
asthma), identified in (a), existed prior to 
his entrance into active service.  If the 
examiner concludes that any allergies or 
respiratory disease (other than asthma), 
identified in (a), existed prior to his 
entrance into service, the examiner must 
address the following:

(i)  What was the degree of allergies, 
to include respiratory disease other 
than asthma, existing at the time of 
entrance into service? 

(ii)  If the degree of allergies, to 
include respiratory disease other than 
asthma, is not ascertainable at entrance 
into service, in addition to the history 
of a pre-existing problem, what clinical 
factors during service support a finding 
that allergies, to include respiratory 
disease other than asthma pre-existed 
service? 

(iii)  If the history and clinical data 
support the conclusion that allergies, 
to include respiratory disease other 
than asthma pre-existed service, then 
were they aggravated by service, that 
is, was there a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the condition as 
contrasted to a temporary worsening of 
symptoms? 

In providing an opinion on whether the 
allergies and respiratory disease, other 
than asthma, preexisted service, the 
examiner should comment on the 
likelihood that they preexisted service 
by providing an estimate rather than 
using the at least as likely as not 
standard (probability of 50 percent).
 
If the history and clinical data do not 
support the conclusion that allergies, 
to include respiratory disease other 
than asthma were aggravated by service, 
is it at least as likely as not that the 
current allergies, to include 
respiratory problems other than asthma, 
are related to service, including the 
symptoms of shortness of breath, 
sneezing, nasal stuffiness, and watery 
eyes, noted in January 1967, and the 
allergy test in March 1967, suggesting 
the Veteran was allergic to weeds, 
feathers, and dust.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

The examiner should provide a clear rationale 
for the conclusions reached.  If however an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, for example, when one cause 
is not more likely than any other to cause 
the Veteran's current allergies, to include 
respiratory disease other than asthma, and 
that an opinion on causation is beyond what 
may be reasonably concluded based on the 
evidence of record. 

4.  After receiving any available records 
from the NPRC, the Veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of his current 
peripheral neuropathy.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
The examiner is asked to clearly identify 
which parts of the body are affected by the 
Veteran's peripheral neuropathy and address 
the following:

(a)  Whether it is at least as likely as 
not that the current peripheral 
neuropathy is related to service.  

(b)  The examiner is asked to comment on 
the significance of the Veteran's 
service in Okinawa, Japan, as a mechanic 
- including his assertion that an 
electrical shock during service caused 
peripheral neuropathy, and his exposure 
to heavy metals, especially those from 
fuels, gasoline, and diesel.  

The examiner is asked to provide a clear 
rationale for the conclusion reached.  If 
however an opinion on causation is not 
possible without resort to speculation, the 
examiner is asked to clarify whether actual 
causation cannot be determined because there 
are multiple potential causes, for example, 
the Veteran's history of a stroke, when one 
cause is not more likely than any other to 
cause the Veteran's current peripheral 
neuropathy and that an opinion on causation 
is beyond what may be reasonably concluded 
based on the evidence of record. 

5.  Schedule the Veteran for a VA examination 
to determine: whether it is more likely than 
not (probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

Considering accepted medical principles, the 
Veteran's current tinnitus is related to his 
period of service from March 1966 to March 
1968.  

The examiner is asked to consider and comment 
on the Veteran's exposure to acoustic trauma 
in service as a mechanic and power man.

A clear rationale should be provided for the 
opinion.  If however an opinion on causation 
is not possible without resort to 
speculation, the examiner is asked to clarify 
whether actual causation cannot be determined 
because there are multiple potential causes, 
when one cause is not more likely than any 
other to cause the Veteran's current tinnitus 
and that an opinion on causation is beyond 
what may be reasonably concluded based on the 
evidence of record. 

The claims folder should be made available to 
the examiner.

6.  After ensuring the requested development 
has been completed, as well as any additional 
development indicated by any evidence or 
statements received, readjudicate the claims 
with consideration of all evidence added to 
the file since the last supplemental 
statement of the case was issued.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and allow an 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


